Per Curiam,-.

We granted a petition for review of a Court of Appeals decision in this worker’s compensation case. The case was argued and submitted to the court on the briefs previously filed. After a thorough study, we have concluded that the decision of the Court of Appeals properly and correctly resolved the issues.
The opinion of the Court of Appeals in Asay v. American Drywall, 11 Kan. App. 2d 122, 715 P.2d 421 (1986), is approved and adopted as the opinion of this court.
The judgment of the Court of Appeals is affirmed. The judgment of the district court is reversed and the case is remanded to afford the district court the opportunity to reexamine assessment of costs in light of the further proceedings.